                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                    NO. 4:07-CR-53-1FL



  UNITED STATES OF AMERICA

      v.                                                     ORDER TO SEAL

  MUSHULLA SALEEM NIXON




       On motion of the Defendant, Mushulla S. Nixon, and for good cause shown, it is hereby

ORDERED that the [DE #205] be sealed until further notice by this Court.

       IT IS SO ORDER.

             7th day of August, 2019.
       This _____


                                    _____________________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge
